Citation Nr: 1528392	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  05-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right tibia stress fracture. 

2. Entitlement to a compensable rating for residuals of a left tibia stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986, from April 1987 to July 1990, and from January to February 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a September 2012 decision and remand, the Board denied a compensable rating for residuals of a right tibia stress fracture and a compensable rating for residuals of a left tibia stress fracture.  In May 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR), vacating the Board's September 2012 decision and remanding the claims to the Board for readjudication.  In August 2014, the Board remanded these matters for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral tibia stress fractures are manifested by pain and tenderness, but the evidence of record does not show malunion of the tibia and fibula in either of the Veteran's lower extremities or functional loss.


CONCLUSIONS OF LAW

1. Criteria for a compensable rating for residuals of a right tibia stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5262 (2014). 
2. Criteria for a compensable rating for residuals of a left tibia stress fracture have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In the present case, required notice was provided by a letter dated in May 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, in a March 2006 letter the Veteran was informed how disability ratings and effective dates were established.  Under these circumstances, the Board finds that statutory notification requirements were satisfied. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although full notice was not provided to the Veteran prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claims were readjudicated following completion of the notice requirements.

In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records and records from the Social Security Administration have been obtained, as have the OPM records that were sought by the Board's November 2010 remand.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  In November 2010, the Board remanded the Veteran's claim to obtain OPM records, to obtain VA treatment records, which have been associated with the claims file.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  Notably, the Court found that the opinion provided in the June 2010 examination report was not adequate for rating purposes; therefore, to this extent, the opinion is inadequate for rating purposes.  Pursuant to the Board's August 2014 remand, the Veteran was provided a subsequent examination in September 2014.  The examiner reviewed the Veteran's claims file, performed an examination, and provided an opinion regarding the severity of the Veteran's bilateral stress fractures that is supported by rationale.  Thus, the development ordered on appeal has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2004, the Veteran filed a claim seeking a compensable ratings for residuals of stress fracture in both legs.  This bilateral disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating when there is nonunion of the tibia and fibula with moderate knee or ankle disability.

In his claim, the Veteran asserted that he was experiencing increased pain and some swelling when walking and with prolonged standing.

The Veteran was provided with a VA examination of his legs in August 2004.  The examiner noted that a review of the Veteran's claims file showed that he had experienced bilateral fractures of the tibia, although the Veteran denied having ever had any tibia fractures.  Rather, the Veteran explained that he had been diagnosed with bilateral shin splints while on active duty.  The Veteran stated that while on active duty, he used to develop pain with running and marching.  He reported that following his release from active duty, the shin splints had gradually deteriorated.  At the time of the examination, the Veteran reported constant pain in both lower extremities, with tenderness on palpation of the shins.  He estimated that the pain was 8/10.  He stated that the pain impacted his occupation in that it was hard for him to walk.  The Veteran was taking hydrocodone and cyclobenzaprine for the condition without any side effects.  On physical examination, the examiner noted no abnormalities of either lower extremity, and there were no bony or soft tissue deformities.  Tenderness was noted on palpation of the shins bilaterally.  The knee joints were not noted to be involved.  The examiner diagnosed the Veteran with bilateral shin splints.  X-rays of the tibia and fibula showed anatomically aligned bones with no fracture or dislocation, and the soft tissues were unremarkable. 

In his notice of disagreement, the Veteran asserted that he experienced constant pain in the entire region of the bone and stated that between the pain in his feet and legs he had a difficult time getting around.  He stated that his legs swelled to the point that he had to put them on ice and elevate them to get the swelling down.

In a June 2006 statement from Pain Management Associates LLC, it was noted that the left tibial CMAP amplitude was mildly low, and it was explained that in the presence of correlative clinical findings, such a result was supportive of a mild left S1 radiculopathy or less commonly a proximal focal tibial neuropathy.

In July 2007, the Veteran was noted to have some tenderness in the medial aspect of the upper tibia, as the soft tissue was tender on palpation.  However, there was no effusion or swelling noted.

At a VA examination in August 2008, the Veteran stated that he had pain in both shins that radiated up and down the shins.  This pain increased with walking or climbing stairs.  However, the Veteran denied seeking current medical treatment for it.  He described the pain as a continuous dull ache, without any flare-ups.  The Veteran used a cane, and reported that there was some swelling.  On physical examination, there was tenderness, but no increased heat.  There were no joints affected.  X-rays showed no acute fractures or dislocations, no definite evidence of stress fracture.  There were no changes noted from the x-rays that were taken in August 2004.

In June 2010, the Veteran underwent a VA examination at which a nuclear medicine total body imaging showed no abnormality other than a focal increased activity in the proximal left fibula.  There was no increased activity in the tibia areas (that is the areas in which he had a history of stress fractures).  As noted prior x-rays were negative.

During an August 2014 VA appointment, the Veteran reported that the pain in his anterior bilateral shins was not improving and was getting worse.  Examination of the leg showed that he had tenderness on the tibia muscle anterior bilaterally by palpation.

At a VA examination in September 2014, the Veteran stated that he had daily constant burning sensation of both bilateral pretibial regions from just below knee to above ankles.  He said it was worse when walking inclines, climbing stairs, prolonged walking and sometimes at night.  On examination, the examiner observed that the stress fractures caused functional loss or impairment such as disturbance of locomotion and impairment when climbing and walking inclines.  He also expressed discomfort with palpation of both pretibial surfaces.  He did not use assistive devices as a normal mode of locomotion due to residuals of the tibial stress fractures.  Another bone scan was completed.  The dynamic flow study demonstrated mildly increased uptake in the right calf soft tissues when compared to the left.  The immediate blood pool image demonstrated mildly increased uptake in the right calf soft tissues when compared to the left.  The delayed images demonstrated mild focal uptake in the medial compartment of left knee, likely degenerative.  The whole body bone scan demonstrated no other abnormal osseous uptake.  The impression from the bone scan was that there was no evidence for extremity stress fractures but minor inflammation of the right calf soft tissues.  The scan was essentially unremarkable with the exception of mild degenerative disease in the left knee.  The examiner stated that the lower leg conditions do no impact the Veteran's ability to work.  In the "remarks" section, the examiner stated that the bone scan does not indicate any residuals of a stress fracture.  He had a bone scan in 2004 which indicated focal increased activity in the proximal left fibula; the rest of bone scan was normal.  No residual stress fracture in the right tibia was observed.  Therefore, the examiner found that the percentage of current signs and symptoms directly related to a remote history of stress tibial fracture residuals versus bilateral patellar femoral knee pain syndrome, fibromyalgia, SC bilateral ankle condition, and lumbar radiculopathy/myelopathy is unknown without resorting to mere speculation.  The deficits in range of motion of the knees are most likely greater than 50 percent attributed to the patellar femoral knee syndrome and least likely attributed to a remote history of bilateral tibial stress fractures.  In an addendum opinion, the examiner stated that there is no evidence to support a finding of impairment of the tibia and fibula.  She also stated that there is no evidence of nonunion of the tibia and fibula with loose motion requiring a brace or evidence of malunion of the tibia and fibula.

Records from a private provider dated in January 2015 show the Veteran reported bilateral ankle pain and pain in his medial tibia areas and said it hurt to walk.  The provider found no excessive femoral anteversion and noted that the thigh foot angle was normal with no excessive internal tibial torsion.

As described, the evidence of record has not described any significant residuals from the Veteran's service connected bilateral stress fractures.  It is acknowledged that on examination there has been some tenderness noted.  However, at no time has it been shown that the stress fractures have caused malunion of the tibia and fibula.  In fact, multiple x-rays, taken throughout the course of the Veteran's appeal, have consistently failed to show any tibia and fibula impairment or abnormality.  Moreover, the September 2014 examiner stated that there is no evidence to support a finding of impairment of the tibia and fibula.  She also stated that there is no evidence of nonunion of the tibia and fibula with loose motion requiring a brace or evidence of malunion of the tibia and fibula.

The Board has reviewed the entirety of the Veteran's statements, but even he does not contend that he has malunion of the tibia and fibula.  Additionally, to the extent the Veteran has reported leg pain, this pain was medically attributed on at least one occasion to his lower back disability. 

The Veteran has reported tibial tenderness at his VA examinations, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, at most the September 2014 examiner indicated that the stress fracture residuals caused disturbance of locomotion with climbing and walking inclines.  However, the residuals of the bilateral stress fractures have not been shown to substantively limit the Veteran, to include limitations with occupation.

Similarly, it has not been conclusively shown that the Veteran's stress fracture residuals have affected a joint or have caused malalignment and therefore 38 C.F.R. § 4.59 is not for application.  See VA Examination, September 2014.  The Board points out that while the Veteran has complained of and been treated for bilateral knee and ankle pain, he has been granted service connection and awarded compensation for each of these joints.  Consequently, the Board finds that compensating the Veteran for residuals of tibia stress fractures under 38 C.F.R. § 4.59 or granting a minimum rating based on pain or limitations of the knees or ankles under Diagnostic Code 5262 without a finding of nonunion or malunion would constitute pyramiding as symptoms of the knees and ankles have already been compensated under separate diagnostic codes.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, the Board considered whether compensation is warranted for the noted abnormality in the right calf.  However, a review of the Veteran's service-connected disabilities indicates that abnormalities of his calf and Achilles tendons have been considered and are compensated under Diagnostic Code 5271 for bilateral ankle strain, to include gastroc soleus equinus and Achilles tendonitis associated with bilateral pes planus. 

Based on the foregoing, the evidence does not support a compensable schedular rating for the residuals of stress fractures in either lower extremity. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's stress fracture residuals that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which can interfere with climbing and walking inclines and is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Further, regarding possible associated pain of the knees, ankles, and calves, these joints, to include the calves, have been service connected and assigned separate ratings.  Thus, to award a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for the same symptomatology would constitute pyramiding and as such, does not rise to the level warranting referral for extraschedular consideration.  Moreover, even it were to be accepted that the schedular rating criteria did not adequately contemplate the Veteran's disability, the fact remains that the Veteran has not been hospitalized for residuals of stress fractures and while he has been unemployed for portions of his appeal, it has not been shown to be the result of his stress fracture residuals.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has been unemployed for portions of his appeal.  However, he has not specifically alleged that he is unemployable on account of his stress fracture residuals.  Further, the September 2014 examiner found that his stress fracture residuals did not impact employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected stress fracture residuals of the lower extremities.
ORDER

A compensable rating for residuals of a right tibia stress fracture is denied.

A compensable rating for residuals of a left tibia stress fracture is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


